      Case 1:18-cv-00068 Document 449 Filed on 02/11/20 in TXSD Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                           §
                                                  §
               Plaintiffs,                        §
                                                  §
       v.                                         § Case No. 1:18-CV-68
                                                  §
UNITED STATES OF AMERICA, et al.,                 §
                                                  §
               Defendants,                        §
                                                  §
and                                               §
                                                  §
KARLA PEREZ, et al.,                              §
                                                  §
               Defendant-Intervenors,             §
and                                               §
                                                  §
STATE OF NEW JERSEY                               §
                                                  §
               Defendant-Intervenor.              §


                 DEFENDANT-INTERVENORS’ UNOPPOSED MOTION
                   TO WITHDRAW DENISE HULETT AS COUNSEL

       Defendant-Intervenors Karla Perez, et al., respectfully move to withdraw Denise Hulett as

an attorney in this case. Ms. Hulett is retiring from her position at the Mexican American Legal

Defense and Educational Fund (“MALDEF”). Her withdrawal will not cause undue delay and will

not adversely affect the interests of Defendant-Intervenors Karla Perez, et al.

       Defendant-Intervenors Karla Perez, et al., will continue to be represented by Attorney-in-

charge, Nina Perales, and attorneys Ernest Herrera and Ramón Soto (MALDEF), Douglas H.

Hallward-Driemeier (Ropes & Gray), Carlos Moctezuma García (García & García Law Firm).

       For these reasons, Defendant-Intervenors Karla Perez, et al., respectfully request leave to

withdrawal Denise Hulett as counsel in this case.



                                                 1
    Case 1:18-cv-00068 Document 449 Filed on 02/11/20 in TXSD Page 2 of 3



Dated: February 11, 2020                  Respectfully Submitted,

                                          MEXICAN AMERICAN LEGAL
                                          DEFENSE AND EDUCATIONAL FUND
                                          By: /s/ Nina Perales
                                          Nina Perales (Tex. Bar No. 24005046);
                                          (SD of Tex. Bar No. 21127)
                                          Attorney-in-Charge
                                          Ramón A. Soto
                                          (Admitted pro hac vice)
                                          Ernest I. Herrera (Tex. Bar No. 24094718);
                                          (SD of Tex. Bar No. 2462211)
                                          110 Broadway, Suite 300
                                          San Antonio, Texas 78205
                                          Phone: (210) 224-5476
                                          Facsimile: (210) 224-5382
                                          Email: nperales@maldef.org

                                          Denise Hulett
                                          Mexican American Legal Defense and
                                          Educational Fund
                                          1512 14th Street
                                          Sacramento, CA 95814
                                          Phone: (916) 444-3031
                                          Email: dhulett@maldef.org
                                          (Admitted pro hac vice)

                                          ROPES & GRAY LLP
                                          Douglas H. Hallward-Driemeier
                                          2099 Pennsylvania Ave NW
                                          Washington, DC 20006-6807
                                          (202) 508-4600
                                          (202) 508-4776 (direct dial)
                                          Douglas.Hallward-
                                          Driemeier@ropesgray.com
                                          (Admitted pro hac vice)

                                          GARCÍA & GARCÍA,
                                          ATTORNEYS AT LAW P.L.L.C.
                                          Carlos Moctezuma García
                                          (Tex. Bar No. 24065265)
                                          (SD of Tex. Bar No. 1081768)
                                          P.O. Box 4545
                                          McAllen, TX 78502
                                          Phone: (956) 630-3889
                                          Facsimile: (956) 630-3899



                                      2
     Case 1:18-cv-00068 Document 449 Filed on 02/11/20 in TXSD Page 3 of 3



                                                       Email: cgarcia@garciagarcialaw.com

                                                       Attorneys for Defendant-Intervenors



                              CERTIFICATE OF CONFERENCE

         I, the undersigned, hereby certify that, on February 10, 2020, I emailed counsel of record

 for all parties and sought their position on this motion. Counsel for all parties indicated that

 they do not oppose the motion.

                                                  /s/ Nina Perales
                                                    Nina Perales


                                 CERTIFICATE OF SERVICE


       I, the undersigned, hereby certify that, on the 11th day of February, 2020, I electronically

filed the above and foregoing document using the CM/ECF system, which automatically sends

notice and a copy of the filing to all counsel of record.


                                                  /s/ Nina Perales
                                                    Nina Perales




                                                  3
      Case 1:18-cv-00068 Document 449-1 Filed on 02/11/20 in TXSD Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                          §
                                                 §
               Plaintiffs,                       §
                                                 §
        v.                                       § Case No. 1:18-CV-68
                                                 §
UNITED STATES OF AMERICA, et al.,                §
                                                 §
               Defendants,                       §
                                                 §
and                                              §
                                                 §
KARLA PEREZ, et al.,                             §
                                                 §
               Defendant-Intervenors,            §
and                                              §
                                                 §
STATE OF NEW JERSEY                              §
                                                 §
               Defendant-Intervenor.             §

                                 [PROPOSED] ORDER
                             GRANTING UNOPPOSED MOTION

        On this date, the Court considered Defendant-Intervenors’ unopposed Motion to Withdraw

Denise Hulett as Counsel.

        Having considered the Motion, the Court is of the opinion that the Motion should be

GRANTED.

        IT IS THEREFORE ORDERED that Defendant Intervenors’ Unopposed Motion to

Withdraw Denise Hulett as attorney in this case is hereby GRANTED. The clerk is instructed to

remove Ms. Hulett from further electronic notifications for this case.

        Signed on ________________, 2020.            ______________________________
                                                     HON. ANDREW S. HANEN
                                                     UNITED STATE DISTRICT JUDGE
